DETAILED ACTION
Introduction
The following is an examiner’s amendment in response to the communications received on January 27, 2021, and an interview held with Ms. Krista Wittman on March 31, 2021.  Claims 1, 11 and 12 are amended below, and claims 8 and 18 are canceled. Claims 1-7, 9-17 and 19-20 are currently pending and allowed herein.

Response to Amendments
The 35 U.S.C. § 112(a) rejection as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments.
The 35 U.S.C. § 112(b) rejection as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Krista Wittman (Reg. No. 59594) on March 31, 2021.  



Amendments to the Claims:
This listing of claims will replace all prior versions and listings of claims in this application.

1. (currently amended) A computer-implemented method for privacy preserving insight sharing, the method comprising: 
maintaining, by one or more servers, at least one data structure for a data owner comprising primary objects each comprising a first occurring event, service or good and associated objects each comprising a further event, service or good occurring after the primary object and associated with one or more of the primary objects; and 
allowing access to the maintained data while preserving privacy of the data owner, comprising: 
receiving, by at least one of the one or more servers, a query comprising an identity of one of the primary objects and an obfuscated list of secondary objects each comprising a further event, service or good occurring after one of the primary objects from a requesting party; 
comparing the query to the primary objects of the data owner; 
identifying one of the primary objects maintained for the data owner that matches the identity of the primary object in the query from the requesting party; 
generating a list of relationships, comprising: 
 learning, by a machine-learning algorithm, insights into relationships between the primary objects and the associated objects; 
computing, using the machine-learning algorithm, association relationships between the matching primary object and two or more of the associated objects for that matching primary object to obtain the list of relationships; and 

modifying the list of relationships based on a number of the insights to be shared based on a predefined threshold;  
, by at least one of the one or more servers, the modified list of the relationships comprising encrypting the for the matching primary object and the relationships to the matching primary object; 
transmitting the obfuscated list of the relationships to the requesting party; and 
controlling access to the data by the requesting party by computing a set intersection between the obfuscated list of the secondary objects and the obfuscated list of the relationships as results of the query.

2.	(previously presented) A method according to Claim 1, wherein the secondary objects and the obfuscated list of the relationships are obfuscated via an Oblivious Pseudo Random Function.
 
3.	(original) A method according to Claim 2, wherein the Oblivious Pseudo Random Function is based on at least one of RSA algorithm, Diffie-Hellman algorithm, or a hashing algorithm.
 
4.	(previously presented) A method according to Claim 1, further comprising the steps of: 
obfuscating the list of the secondary objects by computing {H(x1)∙re, H(x2) ∙re, …, H(xn) ∙re};
modifying the obfuscated list of the secondary objects by computing {(H(x1)∙re)d, (H(x2) ∙re)d, …, (H(xn) ∙re)d}; and
transmitting the obfuscated list of the relationships to the requesting party in the form of {H(x1)d, H(x2)d, …, H(xm)d }, 
wherein H(x) is the cryptographic hash function, e is the public key of a RSA algorithm, d is a the private key of the RSA algorithm, r is a random integer,  the x1, x2 …, xn are the secondary objects, and the x1, x2 …, xm constitute the list of the relationships. 


receiving a payment from the requesting party in exchange for the obfuscated list of the relationships. 

6.	(previously presented) A method according to Claim 1, further comprising the step of:
selecting the list of the relationships based on at least one of a number of the relationships, a specification from the receiving party, and a strength of the association relationship between the primary object and the associated objects.
 
7.	(original) A method according to Claim 1, wherein the secondary objects comprise a mathematical description of at least one of goods, services, activities, and events.  

8. 	(canceled).
 
9.	(previously presented) A method according to Claim 1, further comprising:
computing the relationships by the steps of: 
maintaining an inventory of goods; 
obtaining shopping data on the inventory of the goods; and
computing an association relationship between purchasing one good and purchasing another good based on the shopping data.
 
10.	(previously presented) A method according to Claim 9, wherein the association is positive or negative.

11.	(currently amended) A non-transitory computer readable storage medium storing code for executing on a computer system to perform the following steps:

allowing access to the maintained data while preserving privacy of the data owner, comprising:
receiving a query comprising an identity of one of the primary objects and an obfuscated list of secondary objects each comprising a further event, service or good occurring after one of the primary objects from a requesting party;
comparing the query to the primary objects of the data owner;
identifying one of the primary objects maintained for the data owner that matches the identity of the primary object in the query from the requesting party;
generating a list of relationships, comprising:
learning, by a machine-learning algorithm, insights into relationships between the primary objects and the associated objects; 
computing, using the machine-learning algorithm, s between the matching primary object and two or more of the associated objects for that matching primary object to obtain the list of relationships; and

modifying the list of relationships based on a number of the insights to be shared based on a predefined threshold;
obfuscating the list of the relationships comprising encrypting the for the matching primary object and the relationships to the matching primary object;
transmitting the obfuscated list of the relationships to the requesting party; and
controlling access to the data by the requesting party by providing a set intersection between the obfuscated list of the secondary objects and the obfuscated list of the relationships as a result of the query by enabling the requesting party to compare the obfuscated list of the secondary objects and the obfuscated list of the relationships. 


a storage device to maintain data for a data owner comprising primary objects each comprising a first occurring event, service or good, and associated objects for each of the primary objects, each associated object comprising a further event, service or good occurring after that primary object; and
a server comprising a central processing unit, memory, an input port to receive the uncoded concepts and reference concepts from the database, and an output port, wherein the central processing unit is configured to:
allow access to the maintained data while preserving privacy of the data owner, comprising: 
receive a query comprising an identity of one of the primary objects and an obfuscated list of secondary objects each comprising a further event, service or good occurring after one of the primary objects from a requesting party;
compare the query to the primary objects of the data owner;
identify one of the primary objects maintained for the data owner that matches the identity of the primary object in the query from the requesting party;
generate a list of relationships, comprising:
learn, by a machine-learning algorithm, insights into relationships between the primary objects and the associated objects; 
compute, using the machine-learning algorithm, matching primary object and two or more of the associated objects for that matching primary object to obtain the list of relationships; and

modify the list of relationships based on a number of the insights to be shared based on a predefined threshold;  
obfuscate the modified list of the relationships comprising encrypt the for the matching primary object and the relationships to the matching primary object;
transmit the obfuscated list of the relationships to the requesting party; and

 
13.	(previously presented) A system according to Claim 12, wherein an Oblivious Pseudo Random Function is employed.
 
14.	(original) A system according to Claim 13, wherein the Oblivious Pseudo Random Function is based on at least one of RSA algorithm, Diffie-Hellman algorithm, and a hashing algorithm.
 
15.	(previously presented) A system according to Claim 12, wherein the central processing unit performs at least one of obfuscates the list of the secondary objects by computing {H(x1)∙re, H(x2) ∙re, …, H(xn) ∙re} modifies the obfuscated list of the secondary objects by computing {(H(x1)∙re)d, (H(x2) ∙re)d, …, (H(xn) ∙re)d} transmits the obfuscated list of the relationships to the requesting party in the form of {H(x1)d, H(x2)d, …, H(xm)d }, 
wherein H(x) is the cryptographic hash function, e is the public key of a RSA algorithm, d is a the private key of the RSA algorithm, r is a random integer,  the x1, x2 …, xn are the secondary objects, and the x1, x2 …, xm constitute the list of the relationships. 

16.	(previously presented) A system according to Claim 12, wherein a payment from the requesting party is received in exchange for the obfuscated list of the relationships. 
 
17.	(previously presented) A system according to Claim 12, wherein the central processing unit adjusts a threshold for selecting the list of the relationships based on at least one of a number of the relationships, a specification from the receiving party, and a strength of the association between the primary object and the associated objects.  

18. 	(canceled).

19.	(previously presented) A system according to Claim 12, wherein the central processing unit computes the relationships by the steps of: 
maintaining an inventory of goods; 
obtaining shopping data on the inventory of the goods; and
computing an association relationship between purchasing one good and purchasing another good based on the shopping data. 

20.	(previously presented) A system according to Claim 19, wherein the association relationship is positive or negative.

ALLOWANCE
The following is an allowance. Claims 1-7, 9-17 and 19-20 are currently pending and allowed, as amended above.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a system for sharing big data sharing by obfuscating the relationships between the primary object and the associated object in a data structure to reduce or eliminate privacy concerns on the data owned by a data owner.
The closest prior arts of Moffat (US 2013/0318347) and in view of Pinkas et al., (US 2006/0245587) and Dietrich et al., (US 9672537) fail to teach or suggest “computing, using the machine-learning algorithm, association relationships between the matching primary object and two or more of the associated objects for the matching primary object to obtain the list of relationships, modifying the list of relationships based on a number of the insights to be shared based on a predefined threshold, and obfuscating the modified list of the relationships comprising encrypting the associated objects of the data structure for the matching primary object and the relations to the matching primary object.”
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pan Choy whose telephone number is (571)270-70388.  The examiner can normally be reached on Monday to Friday from 8:30 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624